Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 5, in the first line of the claim after the term Compound, the letter  --A-- has been inserted.
	
	The above examiner’s amendment is editorial in nature and merely corrects an obvious reproduction error and does not affect the metes and bounds of the claim.  (Note the previously pending claim set of record on 4/12/2019 (preliminary amendment) where Compound A is explicitly taught.  The subsequent 8/2/2021 amended claim set then inadvertently omitted this capital letter A after the noun Compound.  Note also that the status identifier of claim 5 in the 8/2/2021 amended claim set remains previously presented i.e. no amendments the 4/12/2019 claim 5 have been made.)  

112 Rejections Withdrawn
The rejections of claims 3-6 and 11-14 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 3 and 6, the amendment clarifies the claims as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Allowable Subject Matter
Claims 3-6 and 11-14 are allowed for reasons of record (5/3/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/6/2021